Citation Nr: 9920943	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-32 713A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 1995 decision of the Board of 
Veterans' Appeals denying service connection for a low back 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Whether an October 1995 decision of the Board of 
Veterans' Appeals denying an application to reopen a claim of 
service connection for nasopharyngitis, claimed as strep 
throat, should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

On July 12, 1997,  the Board received a motion requesting 
reconsideration of an October 1995 decision of the Board that 
denied a claim of service connection for a back disability 
and an application to reopen a claim of service connection 
for nasopharyngitis (claimed as strep throat).  The motion 
was denied by the Acting Chairman of the Board in July 1998.  
In the July 1998 denial the veteran was informed of recently-
enacted legislation, Public Law No. 105-111, 111 Stat. 2271 
(1997) (codified at 38 U.S.C. § 7111) which, for the first 
time, granted the Board authority to review and revise a 
prior decision of the Board on the grounds of clear and 
unmistakable error (CUE).  

In subsequent notification by the Board in March 1999, the 
veteran was advised that in order for his motion for 
reconsideration of the October 1995 Board decision to be 
considered to be a CUE motion, he or his representative would 
have to inform the Board of this in writing within 60 days.  
Attached to the Board's letter were the regulations 
pertaining to filing a CUE motion.  These regulations include 
the general requirements that the motion for CUE include the 
name of the veteran, the applicable VA file number, the date 
of the Board decision to which the motion relates and the 
issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).

Later in March 1999 the Board received a "CUE motion" in 
writing from the veteran.  Although this motion appropriately 
contains the veteran's name and file number, it is devoid of 
the date of the Board decision to which the motion pertains, 
or the issue or issues that are the subject of the motion.  
However, in light of the correspondence outlined above, it is 
clear that the veteran's motion for CUE review pertains to 
the same Board decision to which he requested a 
reconsideration, i.e., the Board's October 25, 1995 decision.  
Moreover, as to the issues to which the veteran was 
requesting CUE review, the veteran referred the Board to an 
attached VA Form 1-646 which contains both issues of the 
October 25, 1995, Board decision.  As such, the requirements 
of 38 C.F.R. § 20.1404(a) with respect to the veteran's March 
1999 CUE motion are deemed to be met.   

In addition to the specific requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error set forth under 38 C.F.R. § 20.1404(a), there are also 
specific requirements for making allegations of clear and 
unmistakable error that are set forth under 38 C.F.R. 
§ 20.1404(b).  Such requirements include that "The motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied."

Although the veteran did not state with any degree of 
specificity the alleged clear and unmistakable error in the 
Board's 1995 decision when he filed the March 1999 motion, 
his representative did provide such specificity (as discussed 
in the decision below) in written argument in June 1999.  
Accordingly, the requirements of 38 C.F.R. § 1404(b) are 
deemed to be met.


FINDINGS OF FACT

1.  On October 25, 1995, the Board of Veterans' Appeals 
denied the veteran's claim of service connection for a back 
disability and denied his application to reopen a claim of 
service connection for nasopharyngitis (claimed as strep 
throat).

2.  In March 1999, a motion for revision of the October 1995 
Board decision as to both issues was filed based on clear and 
unmistakable error.

3.  The Board's 1995 decision denying the veteran's claim of 
service connection for a back disability does not contain an 
error which, had it not been made, would have manifestly 
changed the outcome of this claim.

4.  The Board's 1995 decision denying the veteran's 
application to reopen a claim of service connection for 
nasopharyngitis (claimed as strep throat) does not contain an 
error either of fact or of law.


CONCLUSIONS OF LAW

1.  The criteria for revision of the Board's 1995 decision 
which denied service connection for a low back disability 
based on clear and unmistakable error have not been met.  38 
U.S.C. § 7111 (1999); 38 C.F.R. § 20.1403 (1998).

2.  The criteria for revision of the Board's 1995 decision 
which denied an application to reopen a claim of service 
connection for nasopharyngitis (claimed as strep throat) 
based on clear and unmistakable error have not been met.  38 
U.S.C. § 7111 (1999); 38 C.F.R. § 20.1403 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had a 
normal ear, nose and throat examination and a normal 
musculoskeletal examination when he entered service in 
September 1942.  They also show that he had been hospitalized 
due to nasopharyngitis, catarrhal, acute, in December 1942, 
and had been treated on three subsequent occasions for 
nasopharyngitis, catarrhal, acute.  His separation 
examination report of November 1945 shows that he had a 
normal ear, nose and throat.  It also notes that in December 
1943 the veteran had "Nasopharyngitis:  Bronchitis".

In January 1947 the veteran filed a claim of service 
connection for "nasal pharyngitis".  

In a February 1947 rating decision, the RO denied the 
veteran's claim of service connection for nasopharyngitis on 
the basis that the disability had not been found at his 
discharge examination.

In May 1991 the veteran filed an application to reopen a 
claim of service connection for strep throat.  He also at 
this time filed a claim of service connection for a back 
disability. 

In a June 1991 rating decision, the RO denied the veteran's 
application to reopen a claim of service connection for 
nasopharyngitis (claimed as strep throat) and also denied his 
service connection claim for a back disability.  The evidence 
identified as being on record at the time of this decision 
consisted of the veteran's service medical records.

Private hospital records dated in July and August 1963 
reflect the veteran's report of the spontaneous onset of 
radiating cervical pain approximately eight years earlier, 
and the spontaneous onset of low back pain approximately one 
week earlier.  X-rays of the low back were taken at that time 
and demonstrated osteoarthritic change with narrowing of the 
L5,S1 interspace.  The physician stated that the veteran 
"may well have an unstable low back".  He also stated that 
he did not find any evidence of disk herniation.  Records 
from this hospital in 1965 show that the veteran had a 
herniated nucleus pulosis L-3, 4, on the left and that he 
underwent an interlaminar laminotomy with removal of 
herniated disk.  A lumbosacral X-ray study of the veteran's 
lumbosacral spine in 1965 was consistent with a lumbosacral 
arthritis with some degeneration of the intervertebral disc.

Results of lumbosacral X-ray studies performed at VA medical 
facilities in August 1988 and March 1989 reveal degenerative 
spondylosis of the lumbar spine.

VA hospital records show that the veteran had been admitted 
for 4 days in May 1989 for neck and low back pain.  They show 
that he had been treated with heat, lumbar spinal traction, 
exercise and occupational therapy.  His diagnosis included 
history of herniated disc with L5 and S1 laminectomy and mild 
left L5 radiculopathy with acute exacerbation.

VA outpatient records in 1989 and 1990 contain the veteran's 
complaint of low back pain.

On file is a Febuary1991 letter from a retired United States 
Army Colonel who said that he had served as a Major with the 
126th Mountain Engineer Battalion in Italy in 1945.  In this 
letter, which is addressed to a Mr. A. S., this former Major 
provided names of some of the Battalion's medical personnel.  
He also said that he was not able to help with the 
Meritorious Unit Citation since he only had the vaguest 
memory about that and did not have anything in his papers to 
substantiate the award.

VA outpatient records in 1991 reflect the veteran's 
complaints of low back pain.

On file is a July 1991 statement from the veteran's ranking 
noncommissioned officer during his service in Italy.  This 
former officer stated that while in Italy the veteran had 
been treated for a throat infection and a "very bad" back 
disorder.  He also said that the veteran had been sent by 
their commanding officer to a rear hospital for two weeks for 
his back.

At a VA orthopedic examination in January 1992, the veteran 
reported undergoing a laminectomy after service in 1962.  He 
was diagnosed as having post laminectomy with residual pain 
and stiffness.

In September 1992 the Board remanded the veteran's claim of 
service connection for a back disability and his application 
to reopen a claim of service connection for nasopharyngitis 
(claimed as strep throat) to the RO for additional 
development, including the request for additional medical 
records and an examination.

A VA orthopedic examination was conducted in October 1992 at 
which time the veteran complained of having low back pain 
ever since undergoing a laminectomy in "1954".  He was 
diagnosed as having status/post laminectomy with mild 
residual osteo-arthritic changes in the lumbo-sacral spine.

At a VA neurology examination in January 1993, the veteran 
reported that he sustained a back injury in World War II and 
had a history of a disc problem with surgery 20 years 
earlier.  He was diagnosed as having degenerative joint 
disease and musculoskeletal pain with referred pain to both 
legs.

In February 1993 the veteran underwent a VA ear, nose and 
throat examination.  Findings revealed that the veteran's 
pharynx was clear.  He was not given a diagnosis in regard to 
his nose or throat.

Findings from a VA nose examination in April 1993 as well as 
a nose and sinus examination in April 1993 revealed normal 
findings with no abnormalities.

At a VA mouth and throat examination in April 1993, the 
veteran said that he had not had any throat problems since 
1944.  He was diagnosed as having history of throat infection 
1944 with no symptoms or abnormalities at that time.  The 
examiner indicated that he had reviewed the veteran's claims 
file.

An X-ray study of the veteran's lumbosacral spine performed 
at a VA medical facility in December 1993 revealed advanced 
degenerative spondylosis of the lumbosacral spine.

In January 1994 the Board remanded the veteran's case to the 
RO for clarification of the issues in regard to his claim of 
service connection for a throat disability.

In September 1995 the veteran underwent a total hip 
replacement.  Hospital records at this time reflect his 
complaints of a sore and dry throat for which throat lozenges 
were given.

II.  Legal Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Back Disability

The veteran's representative argues that the Board erred in 
its October 1995 decision by failing to consider the 
provisions of 38 U.S.C.A. § 1154(b) in regard to combat 
veterans.  He asserts that evidence at the time of the 
Board's 1995 decision included the veteran's contention that 
he injured his back in combat and that there was lay evidence 
indicating he sustained a back injury during service.  

The provisions of 38 U.S.C.A. § 1154(b) provide that, "In 
the case of any veteran who engaged in combat with the enemy 
in active service with a military... organization, the 
Secretary shall accept as sufficient proof of service-
connection any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence of aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
absence of an official record of such incurrence or 
aggravation in service."  

Evidence before the Board in October 1995 includes the 
following items: A service record showing that the veteran 
served in the European Theater during World War II as a 
surgical technician; the veteran's statement that he 
experienced back problems in combat by performing duties that 
included excavating the wounded; and a statement from a 
fellow serviceman who said that the veteran had been 
hospitalized due to his back and that his performance in 
aiding and carrying the wounded as well as carrying equipment 
and setting up tents helped to keep his back in a painful 
state. 

While the above-noted evidence certainly warrants 
consideration of the veteran's claim under 38 U.S.C.A. 
§ 1154(b); the fact that the Board erred by not making 
reference to this applicable provision does not rise to the 
level of clear and unmistakable error warranting revision of 
the decision.  This is so since reference to 38 U.S.C.A. 
§ 1154(b) would not have manifestly changed the outcome of 
this claim.  38 C.F.R. § 20.1403(c).

It must be kept in mind that section 1154(b) deals with the 
question as to whether a particular disease or injury was 
incurred or aggravate in service, i.e., what happened then - 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1992), citing to 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

The basis of the Board's October 1995 denial of the veteran's 
claim of service connection for a back disability is not that 
he did not have a back injury in service, but rather that the 
record at that time was devoid of a medical opinion providing 
a nexus between the veteran's back disability after service 
(first noted in medical evidence over a decade after 
service), and his alleged complaints of a back injury in 
service.  Incidentally, the Board did note in its decision 
that "Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Moray v. Brown, 5 Vet. App. 211 (1994)."  It is evident in 
reviewing the 1995 decision that the Board did not 
necessarily negate the veteran's allegation of sustaining a 
back injury in service, only that there was no medical 
evidence of a nexus between a current back disability and an 
injury in service.  In any event, regardless of whether or 
not the veteran had a back injury in service, his claim in 
1995 was still implausible since the record was devoid of 
medical evidence linking a current back disability to 
service.

Accordingly, since it is not absolutely clear that a 
different result would have ensued in this case even had 38 
U.S.C.A. § 1154(a) been considered for the reasons noted 
above, the veteran's motion of CUE in the Board's 1995 
decision is denied.  38 C.F.R. § 20.1403(c).


Nasopharyngitis (claimed as strep throat)

The veteran's claim of service connection for nasopharyngitis 
was initially denied by the RO in February 1947.  The 
evidence of record at the time of this decision consisted of 
the veteran's January 1947 claim in which he stated that he 
had nasopharyngitis in service, as well as his service 
medical records showing numerous recurrences of 
nasopharyngitis.  These records also show that the veteran 
had a normal ear, nose and throat examination at his 
separation from service in November 1945.  It is because of 
the veteran's normal examination in November 1945 that the RO 
denied his claim in February 1947 on the basis that he did 
not have a current disability.


Because the veteran did not appeal the RO's denial of service 
connection for nasopharyngitis in February 1947, the decision 
became final.  38 C.F.R. § 20.1103.  Thus, the issued 
presented to the Board in October 1995 was whether new and 
material evidence had been submitted since the February 1947 
denial sufficient to reopen the veteran's claim of service 
connection for nasopharyngitis.

The standard of reviewing finally disallowed claims to 
determine whether new and material evidence had been 
submitted in October 1995 required that consideration be 
given to all of the evidence submitted since the last final 
denial on the merits.  Glynn v. Brown, 6 Vet. App. 523, 528-
29 (1994).  "New: evidence is evidence that is not merely 
cumulative of evidence previously of record.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  "Material" evidence was evidence that was 
sufficiently relevant and probative of the issue at hand to 
establish a reasonable possibility that the outcome would be 
different when the new evidence was considered in light of 
all the evidence.  Id.  Further, for the purpose of 
determining whether a claim should be reopened, the 
credibility of the evidence added to the record was presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In denying the veteran's application to reopen his claim in 
October 1995, the Board found that the evidence submitted 
subsequent to the 1947 decision was cumulative of evidence 
already on record and that it failed to establish a 
reasonable possibility of changing the adverse outcome of the 
February 1947 rating decision.  In fact, the Board made note 
of two VA examination reports that showed that the veteran 
did not have nasopharyngitis at those times.

The main contention by the veteran and his representative is 
that the Board erred by failing to consider the possibility 
that the veteran's heart disability and arthritis are 



the result of recurrent nasopharyngitis in service.  In this 
regard, the veteran's representative asserted in written 
argument in June 1999 that the Board failed to "supplement[] 
the record with a medical opinion to ascertain the true 
residuals of nasopharyngitis and its relationship to [the 
veteran's] other medical conditions such as the heart and 
polyarthritis." He went on to state that the VA examinations 
that had been conducted focused on primary pathology of the 
throat such as throat infections and did not test for 
secondary residuals caused by the pharyngitis which may have 
affected other body systems.  

The essence of the contention in this regard is that the 
Board failed to consider claims of service connection for a 
heart disability and arthritis when it reviewed the issue of 
whether to reopen the veteran's claim of service connection 
for nasopharyngitis.  However, the issues of service 
connection for a heart disability and arthritis are separate 
and distinct from the issue of service connection for 
nasopharyngitis.  Indeed, the Board pointed out in the 
introductory section of the 1995 decision that the veteran 
had raised claims of service connection for arthritis and a 
heart disability and referred the matter to the RO for 
appropriate development, noting that these claims had not 
been developed for appellate review.  

The Board does not have jurisdiction to review an issue in 
the first instance, one which has not been developed for 
appellate review.  38 U.S.C.A. §§ 7104(a), 7105; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the Board's failure to 
review claims of service connection for a heart disability 
and arthritis was neither an error in fact or in law that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1404(a).

The veteran has made no other allegations of errors in fact 
or law with the Board's October 1995 denial of an application 
of service connection for nasopharyngitis (claimed as strep 
throat).  Consequently, his motion of clear unmistakable with 
respect to this issue in the October 1995 Board decision must 
be denied.


ORDER

The motion to revise or reverse an October 1995 decision of 
the Board of Veterans' Appeals denying service connection for 
a low back disability on the grounds of clear and 
unmistakable error is denied.

The motion to revise or reverse an October 1995 decision of 
the Board of Veterans' Appeals denying the veteran's 
application to reopen a claim of service connection for 
nasopharyngitis, claimed as strep throat, is denied.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


 


